     Case 2:21-cv-01354-JCM-EJY Document 19 Filed 09/03/21 Page 1 of 3


 1   Gina M. Corena, Esq.
     Nevada Bar No. 10330
 2   gina@lawofficecorena.com
     Betsy C. Jefferis, Esq.
 3   Nevada Bar No. 12980
 4   betsy@lawofficecorena.com
     GINA CORENA & ASSOCIATES
 5   300 S. Fourth Street, Suite 1250
     Las Vegas, Nevada 89101
 6   Telephone: (702) 680-1111
     Facsimile: (888) 987-6507
 7   Attorneys for Plaintiff
                                 UNITED STATES DISTRICT COURT
 8

 9                                      DISTRICT OF NEVADA

10    BERNADETTE EILEEN KEY, an individual,                  CASE NO. 2:21-cv-01354-JCM-EJY

11                      Plaintiff,

12    v.                                                     JOINT PROPOSED DISCOVERY PLAN
                                                             AND SCHEDULING ORDER
13    HNJ MIRACLE MILE L.L.C., a Domestic
      Limited-Liability Company; DOE EMPLOYEES
14    OF HNJ MIRACLE MILE L.L.C.; DOES I                     SUBMITTED IN COMPLINACE WITH
      through X; and ROE Corporations I through X,           LR 26-1 (e)
15
      inclusive,
16
                        Defendants.
17

18          Plaintiff, BERNADETTE EILEEN KEY, and Defendant, HNJ MIRACLE MILE L.L.C.

19   (collectively, the “Parties”) by and through their respective counsel, hereby submit their Joint

20   Proposed Discovery Plan and Proposed Scheduling Order pursuant to FRCP 26(f) and LR 26-1 (a):

21          1. The following persons participated in the discovery planning conference on August 12,

22              2021 as required by FRCP 26(f) and LR 26-1(a):

23                 a. Betsy C. Jefferies, Esq. for Plaintiff Bernadette Eileen Key; and

24                 b. Gregory M. Schulman, Esq. for Defendant HNJ Miracle Mile L.L.C.

25          2. Initial Disclosures- FRCP 26(a)(1): The Parties already exchanged Initial Disclosures

26              pursuant to FRCP 26(a)(1).

27          3. Subjects of Discovery: Discovery is necessary regarding the following subjects

28              a. Plaintiff’s personal injury claims; and
                                                     1
     Case 2:21-cv-01354-JCM-EJY Document 19 Filed 09/03/21 Page 2 of 3


 1            b. Defendants’ affirmative defenses and general defenses thereto.

 2         4. Limitations on Discovery: For the present, the Parties do not see a need to impose

 3            limitations on discovery.

 4         5. Other Discovery Orders: No other discovery orders are presently needed.

 5         6. Discovery Cut-Off Date: The last day to conduct discovery, which is one hundred

 6            eighty (180) days from August 4, 2021, shall be January 31, 2022.

 7         7. Amending the Pleadings and Adding Parties: The deadline to amend the pleadings and

 8            add Parties is November 2, 2021, 90 days prior to the close of discovery, as required by

 9            LR 26-1(b)(2).

10         8. Disclosures (Experts) – FRCP 26(a)(2): Expert witness disclosures under FRCP

11            26(a)(2)(D) and LR 26-1(b)(3) must be made by December 2, 2021, 60 days before the

12            discovery cut-off date. Disclosures for rebuttal experts must be made by January 3,

13            2022, 30 days after the initial disclosures of experts.

14         9. Dispositive Motions: The deadline for filing dispositive motions will be February 28,

15            2022, 28 days after the discovery cut-off date, as required by LR 26-1(b)(4).

16         10. Pretrial Order: The joint pretrial order must be filed by March 28, 2022, 30 days after

17            the date set for filing dispositive motions, as required by LR 26-1(b)(5). In the event

18            dispositive motions are filed, the date for filing the joint pretrial order shall be suspended

19            until 30 days after the decision of the dispositive motions or further order of the court.
20         11. FRCP 26(a)(3) Disclosures: The disclosures required by FRCP 26(a)(3) and any

21            objections thereto, shall be included in the joint pre-trial order.

22         12. Any stipulation or motion to extend a discovery deadline must be made not later than 21

23            days prior to the expiration of the subject deadline sought to be extended and must fully

24            comply with LR 26-3.

25         13. Pursuant to LR 26-1(b)(7) the Parties certify that they met and conferred about the

26            possibility of using alternative dispute resolution processes including mediation,

27            arbitration, and/or early evaluation.

28
                                                      2
     Case 2:21-cv-01354-JCM-EJY Document 19 Filed 09/03/21 Page 3 of 3


 1          14. Pursuant to LR 26-1(b)(8) the Parties certify that they considered consent to trial by a

 2             magistrate judge under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73 and the use of the

 3             Short Trial Program (General Order 2013-01).

 4          15. Pursuant to LR 26-1(b)(9) the Parties certify that they discussed whether they intend to

 5             present evidence in electronic format to jurors for the purposes of jury deliberations. No

 6             stipulations were reached regarding same.

 7          16. This document complies with LR 26-1(b)(10).

 8   DATED this 3rd day of September 2021.               DATED this 3rd day of September 2021.
 9   GINA CORENA & ASSOCIATES                            THORNDAL ARMSTRONG DELK
                                                         BALKENBUSH & EISINGER
10

11   _/s/ Betsy C. Jefferis-Aguilar________              ____/s/ Gregory M. Schulman___________
     Gina M. Corena, Esq.                                Gregory M Schulman, Esq.
12   Nevada Bar No. 10330                                Nevada Bar No. 5766
     Betsy C. Jefferis-Aguilar, Esq.                     1100 East Bridger Avenue
13   Nevada Bar No. 12980                                Las Vegas, NV 89101-5315
     300 S. Fourth Street, Suite 1250                    Mail To:
14   Las Vegas, Nevada 89101                             P.O. Box 2070
     Attorneys for Plaintiff                             Las Vegas, NV 89125-2070
15                                                       Attorneys for Defendant
16

17
                   IT IS SO ORDERED:
18

19
                                           _____________________________________
20                                         UNITED STATES MAGISTRATE JUDGE
21
                                                    September 3, 2021
22                                         DATED:_____________________________
23

24

25

26

27

28
                                                     3
